ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the appeal is ADJOURNED.
James Brower appeals from the denial of his motions brought under Fed. Rs. Civ. P. 70 and 60(b). As counsel for NYDIC *55failed to appear at oral argument, and as parties represent they are near settlement, we adjourn this matter for 60 days. If further proceedings are required, the parties shall inform the Clerk of this Court. Jurisdiction will then be restored to this panel. Before parties appear before this panel, however, they must present the panel with proof of their participation in the Court’s Civil Appeals Management Program. At that time, the panel shall decide what, if any, further briefing and argument is necessary.